  8:17-cr-00132-RFR-SMB Doc # 72 Filed: 11/23/20 Page 1 of 2 - Page ID # 228




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:17CR132

        v.
                                                                    ORDER
KYNTRAL WATKINS,

                      Defendant.


       This matter is before the Court on defendant Kyntral Watkins’s (“Watkins”) pro se
Motion for Compassionate Release (Filing No. 71). Title 18, section 3582(c)(1)(A)(i)
authorizes federal prisoners to move the Court to “reduce [their] term of imprisonment”
for “extraordinary and compelling reasons.” But a prisoner can only file such a motion
after he “has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons [(“BOP”)] to bring a motion on [his] behalf or the lapse of 30 days from the receipt
of such a request by the warden of [his] facility, whichever is earlier.” Id.; see also United
States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying a defendant’s motion under
§ 3582(c)(1)(A) because he did not give the BOP thirty days to respond to his request for
compassionate release).

       Watkins’s motion says nothing about whether he has taken any steps to exhaust his
administrative remedies or otherwise comply with § 3582(c)(1)(A)(i). Watkins’s failure
to show he has complied with § 3582(c)(1)(A)(i)’s statutory prerequisites to judicial review
“presents a glaring roadblock foreclosing compassionate release at this point.” Raia, 954
F.3d at 597 (finding strict statutory compliance necessary, particularly given the “BOP’s
statutory role, and its extensive and professional efforts to curtail the virus’s spread”).
Accordingly, Watkins’s motion for compassionate release is denied without prejudice to
refiling when he can show he has met either statutory requirement.
8:17-cr-00132-RFR-SMB Doc # 72 Filed: 11/23/20 Page 2 of 2 - Page ID # 229




   IT IS SO ORDERED.

   Dated this 23rd day of November 2020.

                                           BY THE COURT:



                                           Robert F. Rossiter, Jr.
                                           United States District Judge




                                     2
